NicholsON, C. J.,
delivered the opinion of the court.
1. That this court has not jurisdiction to supersede *344an interlocutory decree, made by a Chancellor, for the dissolution of an injunction, is not now an open question.
2. It is only sucli interlocutory decrees as make positive and affirmative orders to be executed and carried out by virtue of such decree, that this court can supersede.
3. When an injunction is dissolved by a Chancellor, if it be simply of a judgment for money, then an interlocutory decree follows as a necessary legal consequence against the complainant and his sureties. Code, sec. 4447.
4. When an injunction of a judgment at law is dissolved, the giving of a refunding bond by the complainant, before he can have judgment on the injunction bond, is a legal pre-requisite. Code, sec. 4448.
5. In both these cases the judgment .against the complainant and his sureties on the injunction bond follows as a legal consequence of the dissolution of the injunction, and is not the result of any positive or affirmative order of the Chancellor. By operation of law the judgment becomes part of the interlocutory decree dissolving the injunction.
6. It follows that this court has no more jurisdiction to supersede a judgment entered as the legal consequence of the dissolution of an injunction, than to supersede the interlocutory decree dissolving the injunction. To supersede such a judgment would be in legal effect to restore the injunction.
Upon these grounds the temporary stay of proceedings in this case will be terminated, and the appli'ca*345tion for supersedeas disallowed, and the petition dismissed.